Citation Nr: 0024766	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
pseuodofolliculitis barbae.  

3.  Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1996 rating action, 
in which the RO denied the veteran's claim for an increased 
rating for his back disorder, his skin disorders, and for a 
total disability rating based on individual unemployability 
(TDIU).  The veteran expressed his disagreement with the 
decision regarding the evaluation of his back disorder in 
November 1996, and a statement of the case with respect to 
that matter was issued in the same month.  The appeal in this 
regard was perfected in March 1997, upon the receipt of a 
statement from the veteran's representative which was 
construed as a substantive appeal.  

It was not until March 1997 that the veteran expressed his 
disagreement with the decision to deny an increased rating 
for his skin disability and TDIU benefits, and it was not 
until March 17, 2000, that the RO issued a statement of the 
case addressing those issues.  (The document was actually 
characterized as a supplemental statement of the case.)  On 
May 19, 2000, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) to the RO, thereby perfecting his 
appeal with respect to those matters.  The Board notes that, 
although May 19, 2000, is more than 60 days after the 
statement of the case was issued, since a postmark for this 
document is not of record, it may be presumed to have been 
postmarked 5 days prior to its receipt.  Because that date 
would be prior to the expiration of the applicable time 
period for perfecting his appeal, the VA Form 9 is accepted 
as having been timely filed.  See 38 C.F.R. § 20.305.

In addition to the foregoing, the Board notes that, in a 
March 2000 rating action, the RO also denied service 
connection for a herniated lumbar disc, in addition to 
confirming its prior decisions regarding the evaluation of 
the veteran's lumbosacral strain, the evaluation of his skin 
disorders, and denying TDIU benefits.  For reasons that are 
unclear, the RO included the issue regarding service 
connection for a herniated lumbar disc in its March 2000 
supplemental statement of the case.  The present record, 
however, does not contain any expression of disagreement from 
either the veteran or his representative with this aspect of 
the RO's March 2000 decision.  Under these circumstances, the 
matter concerning service connection for a herniated lumbar 
disc has not been properly developed on appeal, and is not 
before the Board.  Accordingly, this issue need not be 
further addressed.

The Board does observe, however, that the veteran previously 
contended that his herniated disc should be considered 
secondary to his lumbosacral strain, and that this contention 
apparently prompted the RO to enter its decision on that 
question.  Since the RO determined that the herniated disc 
was not related to the service-connected low back disability, 
the symptoms arising from the herniated disc were not be 
considered in evaluating the service-connected disability.  
We note that the veteran has until March 16, 2001, to 
initiate an appeal with respect to the RO's decision to deny 
service connection for a herniated disc, if he so chooses.


REMAND

The Board observes that, in the attachment accompanying the 
VA Form 9 submitted in May 2000, the veteran requested a 
local hearing with the Decision Review Officer at the RO.  
Likewise, in the letter from the veteran's representative 
accompanying this VA Form 9, attention was directed to the 
veteran's request for a hearing, and it was asked that 
consideration be give to this request.  The subsequent record 
fails to disclose that any such hearing was scheduled or 
conducted, and there is no indication that the veteran has 
withdrawn his request for a hearing.  

In order to safeguard the veteran's procedural rights as set 
out in 38 C.F.R. § 3.103, this case will be remanded for the 
following:  

1.  The RO should schedule the veteran 
for a hearing at the RO, pursuant to his 
pending request, as soon as practicable.  

2.  Thereafter, the RO should conduct any 
additional development as may be 
logically indicated and, after reviewing 
all the evidence, enter its determination 
as to whether an increased rating is 
warranted for lumbosacral strain, 
pseuodofolliculitis barbae, and tinea 
versicolor.  The RO should also enter its 
determination regarding the veteran's 
entitlement to TDIU benefits.  If any 
determination is favorable to the 
veteran, the RO should inquire as to 
whether that satisfactorily resolves that 
aspect of his appeal.  If he answers in 
the negative, or not at all, or in the 
event any claim remains denied, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case.  After providing them a 
reasonable time to respond, the appeal 
should be returned to the Board for 
further review.  

Although no further action need be taken by the veteran until 
he is further informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




